Citation Nr: 0700522	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for non-obstructive coronary artery disease 
with hypertension and history of premature ventricular 
contractions (PVC's). 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for meniscal injury to the right knee. 

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post operative excision of an osteophyte 
from the right ankle.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active duty from December 1983 to January 
2004.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for meniscal injury of the right knee rated as zero percent 
disabling, postoperative excision of an osteophyte from the 
right ankle rated as zero percent disabling, and non-
obstructive coronary artery disease with hypertension and 
history of PVC's rated as 30 percent disabling.  The veteran 
expressed disagreement with the disability evaluations and he 
filed a timely appeal.  

The February 2004 rating decision also granted service 
connection for right ear hearing loss, bilateral tinnitus, 
meniscal injury of the left knee, lumbar strain, migraine 
headaches, and postoperative impingement of the right 
shoulder.  The February 2004 rating decision denied service 
connection for left ear hearing loss.  The veteran did not 
express disagreement with these issues.  The Board notes that 
in a November 2004 rating decision, service connection for 
bilateral hearing loss was granted.  

A November 2004 rating decision assigned 10 percent 
disability evaluations to the service-connected right knee 
and right ankle disabilities effective from February 1, 2004.  
The Board finds that these issues remain on appeal as the 
maximum schedular rating has not been assigned for each 
service-connected disability. See AB v. Brown, 6 Vet. App. 35 
(1993).     

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in September 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder. 

The issue of entitlement to an initial disability evaluation 
in excess of 30 percent for non-obstructive coronary artery 
disease with hypertension and history of PVC's is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From February 1, 2004, the service-connected meniscal 
injury to the right knee has been principally manifested by 
complaints of flare-ups of pain with objective findings of 
painful motion, crepitance, tenderness to palpation of the 
medial aspect of the knee, full range of extension, flexion 
from 130 degrees to full flexion, and X-ray evidence of 
minimal degenerative joint disease without objective evidence 
of instability or subluxation, lack of endurance, 
fatigability, weakness, swelling, locking, ankylosis, or 
dislocation.     

2.  From February 1, 2004, the service-connected post 
operative excision of an osteophyte from the right ankle has 
been principally manifested by complaints of pain with 
prolonged standing, walking, or vigorous activity, flare-ups 
of pain which cause functional impairment, objective findings 
of full range of dorsiflexion and plantar flexion with pain 
at the extremes of motion, and minimal tenderness to 
palpation over the distal fibula, without evidence of 
ankylosis.  


CONCLUSIONS OF LAW

1.  From February 1, 2004, the criteria for an initial 
disability evaluation in excess of 10 percent for the 
service-connected meniscal injury to the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5257, 5260, 5261, (2006). 

2.  From February 1, 2004, the criteria for an initial 
disability evaluation in excess of 10 percent for the 
service-connected post operative excision of an osteophyte 
from the right ankle have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5271 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2003.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claims for service connection, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence that pertains to the claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA 
notice was provided to the veteran prior to the initial AOJ 
unfavorable decision. 

The Board notes that the claims for higher ratings are 
downstream issues of the original service connection claims 
adjudicated in the February 2004 rating decision.  VA's 
General Counsel has concluded that, if, in response to notice 
of its decision on a claim for which VA has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  The Board finds that there is no prejudice to the 
veteran.  

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, and element (5), effective date, the 
veteran received notice as to how disability ratings and 
effective dates are assigned in a March 2006 letter.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the June 2006 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

The Board finds that the duty to assist has been met.  All 
available service medical records were obtained.  The veteran 
did not identify any pertinent treatment records.  At the 
hearing before the Board in September 2006, the veteran 
stated that he did not receive treatment for the right knee 
and right ankle disabilities.  The veteran was afforded VA 
examinations in November 2003, August 2004, and January 2006 
in order to evaluate the nature and severity of the service-
connected disabilities.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014. 

Rating Ankle Disabilities

Under Diagnostic Code 5271 (ankle, limited motion), marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271. 

Under Diagnostic Code 5270 (ankylosis of the ankle), a 20 
percent evaluation is assigned for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted for ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  A 40 percent rating is warranted for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Rating Knee Disabilities

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to an initial disability evaluation in excess of 
10 percent for meniscal injury to the right knee. 

The RO assigned a 10 percent rating to the service-connected 
meniscal injury to the right knee from February 1, 2004.  The 
right knee disability is rated, by analogy, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5014, osteomalacia.  See 38 C.F.R. 
§ 4.20.  Diagnostic Code 5014, osteomalacia, provides that a 
rating should be based on the limitation of motion of the 
affected parts, as arthritis degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5014.  Limitation of motion of the 
knee is rated under Diagnostic Codes 5260 and 5261.  

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial rating in excess of 10 percent.  The 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the right knee disability under Diagnostic Code 
5260.  The medical evidence demonstrates that upon VA 
examinations in November 2003 and January 2006, the veteran 
had full range of motion of the right knee.  Upon examination 
in August 2004, the veteran had flexion of the right knee to 
130 degrees.  In order for a disability evaluation in excess 
of 10 percent to be assigned under Diagnostic Code 5260, 
flexion must be limited to 30 degrees or less.  Thus, the 
Board concludes that a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

The Board notes that the November 2003, August 2004, and 
January 2006 VA examination reports indicate that the veteran 
had full extension of the right knee.  Under Diagnostic Code 
5261, a 20 percent disability evaluation is warranted for 
extension limited to 15 degrees.  Thus, a disability 
evaluation in excess of 10 percent under Diagnostic Code 5261 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261.   

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board notes that in a November 2004 rating decision, the 
RO assigned a 10 percent rating to the service-connected 
meniscal injury to the right knee based upon findings of 
functional impairment due to painful motion and retropatellar 
pain and objective findings of tenderness to palpation of the 
right knee, and crepitus in the patella.  See Deluca, supra.  
The November 2003 VA examination report indicates that the 
veteran reported having right knee pain with activity for 
more than 30 or 45 minutes.  It was noted that the veteran 
had flare-ups of pain.  The examiner noted that during the 
flare-ups of pain, the veteran had functional impairment and 
he could not perform daily functions.  The examiner stated 
that there was no evidence of pain, fatigue, weakness, lack 
of endurance, or incoordination limiting the range of motion 
of the right knee joint.  The veteran had normal gait.  The 
August 2004 VA examination report indicates that the veteran 
reported having pain in the right knee and he reported that 
using stairs or prolonged walking aggravated the pain.  The 
veteran indicated that the pain was not severe enough to 
disrupt sleep or interfere with work.  Strength in all major 
muscle groups was 5/5.  The January 2006 VA examination 
report indicates that the veteran again reported having pain 
in the right knee.  The veteran had full range of motion of 
the right knee.  The examiner noted that the veteran had pain 
on motion.  The VA examiners, when measuring range of motion 
of the right knee, considered pain.  In this respect, the 
veteran's current 10 percent rating takes into consideration 
and incorporates any additional functional loss due to pain, 
including pain during flare-ups.  The right knee disability 
has not been shown to produce functional impairment that 
would warrant a rating higher than 10 percent.  See DeLuca; 
supra.  

There is no evidence of additional limitation of flexion or 
extension of the right knee due to weakness, fatigability, 
incoordination, or lack of endurance.  As noted above, the 
examiner who conducted the November 2003 VA examination 
stated that there was no evidence of pain, fatigue, weakness, 
lack of endurance, or incoordination limiting the range of 
motion of the right knee joint.  The August 2004 VA 
examination report indicates that muscle strength of the 
muscle groups of the lower extremities were 5/5.  Based on 
the objective medical evidence of record, there is no basis 
for the assignment of additional disability due to pain, 
weakness, fatigability, weakness, or incoordination, and the 
Board finds that the assignment of additional disability 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  In applying the law to the 
existing facts, the Board finds that a compensable disability 
evaluation is not warranted for the right knee disability 
under the provisions of Diagnostic Code 5257.  There is no 
objective evidence of subluxation or instability of the right 
knee.  In the absence of such symptomatology, a rating under 
this Code is not applicable.  The November 2003 VA 
examination report indicates that there was no recurrent 
subluxation of the right knee.  The August 2004 VA 
examination report indicates that the veteran had no 
complaints of giving-way or locking of the knee.  The 
ligaments were all intact.  Accordingly, a separate 10 
percent evaluation is not warranted for the right knee 
disability under VAOPGCPREC 23-97 for instability, in 
addition to the 10 percent evaluation assigned under 
Diagnostic Codes 5010-5003.  As noted above, the medical 
evidence of record shows that there were no findings of 
instability in the right knee upon VA examinations.  Thus, 
the veteran does not have any ratable manifestation of 
instability of the right knee disability in addition to the 
degenerative joint disease.  
 
There is no evidence of ankylosis of the right knee.  
Therefore, Diagnostic Code 5256 is not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  There is no evidence of semilunar, 
dislocated cartilage with frequent episodes of pain, locking 
or effusion.  Thus, Diagnostic Code 5258 is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5003.  
Degenerative arthritis of the right knee was established upon 
x-ray examination in January 2006, and there is evidence of 
painful motion.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  As 
discussed above, a rating in excess of 10 percent based upon 
limitation of flexion or extension of the right knee is not 
warranted under Diagnostic Codes 5260 or 5261.  

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the right knee.  The VA examination reports 
uniformly indicate that extension of the right knee was full.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
right knee disability since February 1, 2004, the date after 
the date of separation from service.  There is no evidence 
that the veteran's service-connected right knee disability 
has met the criteria for a higher rating at any time since 
February 1, 2004.  It appears from the medical evidence that 
the disability has remained essentially constant over the 
entire period.  Accordingly, a staged rating under Fenderson 
is not warranted.

A review of the evidence does not demonstrate that the 
veteran's right knee disability presents an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability evaluation in 
excess of 10 percent from February 1, 2004 is not warranted 
for the meniscal injury to the right knee.  The preponderance 
of the evidence is against the claim, and the claim is 
denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for post operative excision of an osteophyte from 
the right ankle.  

The RO assigned an initial 10 percent rating to the service-
connected right ankle disability from February 1, 2004 under 
Diagnostic Codes 5010 and 5271.  Under Diagnostic Code 5271, 
a 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Normal ankle joint motion is from zero 
to 20 degrees of dorsiflexion and zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

In a November 2004 rating decision, the RO assigned a 10 
percent rating to the service-connected right ankle 
disability based upon findings of painful motion and 
functional impairment during the flare-ups of pain.  See 
Deluca, supra.  The medical evidence of record shows that the 
veteran currently has full range of motion of the right ankle 
with pain at the extremes of motion and pain with vigorous 
activity.  The November 2003 VA examination report indicates 
that the veteran had full range of dorsiflexion and plantar 
flexion.  The examiner noted that the veteran had complaints 
of right ankle pain when standing or walking for more than 30 
to 45 minutes.  The examiner noted that the flare-ups of pain 
can last for hours and decrease his ability to bear weight on 
the ankle.  Upon examination in August 2004, the veteran had 
dorsiflexion of the right ankle limited to 6 degrees and he 
had full range of plantar flexion.  The veteran reported 
having pain in the right ankle with any vigorous or prolonged 
walking.  Upon examination, there was minimal tenderness with 
deep palpation over the distal fibula.  Upon VA examination 
in January 2006, there was full range of dorsiflexion and 
plantar flexion with pain at the extremes of motion.     

The Board finds that the preponderance of the evidence is 
against the assignment of an initial rating in excess of 10 
percent.  The record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent for the right ankle disability under 
Diagnostic Code 5271.  The competent evidence is not 
representative of a marked limitation of motion.  As noted 
above, the 2003 VA examination report indicated that the 
veteran had full range of right ankle dorsiflexion and 
plantar flexion.  The 2004 VA examination report indicates 
that the dorsiflexion was limited to 6 degrees; plantar 
flexion was full.  However, upon examination in January 2006, 
the veteran had full dorsiflexion and plantar flexion with 
pain at the extremes of motion.   

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

As noted above, a 10 percent rating has been assigned to the 
right ankle disability based upon the findings of painful 
motion and functional loss due to pain.  The November 2003 VA 
examination report indicates that the veteran reported having 
right ankle pain when standing or walking for more than 30 or 
45 minutes.  It was noted that the symptoms of pain flare-up 
and occurred on and off; the flare-ups could last for hours.  
The examiner noted that during the flare-ups of pain, the 
veteran had a decreased ability to bear weight on his ankle.  
The veteran had normal gait.  The August 2004 VA examination 
report indicates that the veteran reported having pain in the 
right ankle with any vigorous activity or with prolonged 
walking.  The January 2006 VA examination report indicates 
that the veteran again reported having pain in the right 
ankle with going up stairs or with running.  The veteran had 
full range of ankle motion with pain in the extremes of 
motion.  The examiner stated that the veteran had pain with 
flare-ups on a daily basis.  The VA examiners, when measuring 
range of motion of the right ankle, considered pain.  In this 
respect, the veteran's current 10 percent rating takes into 
consideration and incorporates any additional functional loss 
due to pain, including pain during flare-ups.  The right 
ankle disability has been shown to produce no ore than 
moderate impairment due to functional loss due to pain, not 
marked impairment.  See DeLuca; supra.  

There is no evidence of additional limitation of motion of 
the right ankle due to weakness, fatigability, 
incoordination, or lack of endurance.  As noted above, the 
examiner who conducted the November 2003 VA examination 
stated that there was no evidence of pain, fatigue, weakness, 
lack of endurance, or incoordination limiting the range of 
motion of the right ankle joint.  The August 2004 VA 
examination report indicates that muscle strength of the 
muscle groups of the lower extremities was 5/5.  Based on the 
objective medical evidence of record, there is no basis for 
the assignment of a disability evaluation in excess of 10 
percent for additional disability due to pain, weakness, 
fatigability, weakness, or incoordination, and the Board 
finds that the assignment of further additional disability 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board had considered the other diagnostic codes pertinent 
to rating an ankle disability.  A rating in excess of 10 
percent is not warranted under Diagnostic Code 5270, 
ankylosis of the ankle.  There is no medical evidence of 
ankylosis of the right ankle.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
right ankle disability since February 1, 2004, the date after 
the date of separation from service.  There is no evidence 
that the veteran's service-connected right ankle disability 
has met the criteria for a higher rating at any time since 
February 1, 2004.  It appears from the medical evidence that 
the disability has remained essentially constant over the 
entire period.  Accordingly, a staged rating under Fenderson 
is not warranted.

A review of the evidence does not demonstrate that the 
veteran's right ankle disability presents an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability evaluation in 
excess of 10 percent from February 1, 2004 is not warranted 
for the post operative excision of an osteophyte from the 
right ankle.  The preponderance of the evidence is against 
the claim, and the claim is denied.  


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for the service-connected meniscal injury to the 
right knee from February 1, 2004 is not warranted.  

Entitlement to an initial disability in excess of 10 percent 
for post operative excision of an osteophyte from the right 
ankle from February 1, 2004 is not warranted.  


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b)(1), (2).  Regarding the issue of 
entitlement to an initial disability evaluation in excess of 
30 percent for non-obstructive coronary artery disease with 
hypertension and history of PVC's, the Board finds that 
additional examination is necessary to determine the severity 
of the service-connected cardiovascular disability.  

The veteran underwent VA examinations in November 2003 and 
January 2006.  The VA examination reports are inadequate for 
rating purposes.  The 2003 VA examination report did not 
report the METs or ejection fracture.  In the 2006 VA 
examination report, the VA examiner estimated the veteran's 
MET workload to be 7.  It does not appear that the veteran 
was scheduled for stress testing, which is necessary to 
determine the ejection fraction and MET workload.  Given that 
an accurate METs finding and ejection fraction has not been 
provided, this claim must be remanded for a VA examination 
and appropriate tests.  

At the hearing before the Board in September 2006, the 
veteran reported that he was currently receiving treatment 
for high cholesterol from a civilian doctor.  The Board notes 
that these records may be pertinent to the claim for an 
increased rating for the service-connected coronary artery 
disease.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).   

Accordingly, this case is remanded for the following action: 

1.  The RO/AMC should ask the veteran to 
identify the civilian physician treating 
him for high cholesterol and if proper 
identification is provided, the RO/AMC 
should make attempts to obtain the 
veteran's treatment records. 

2.  The veteran should be afforded a VA 
cardiovascular examination to evaluate 
the nature and severity of the non-
obstructive coronary artery disease with 
hypertension and history of PVCs.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

All necessary tests and studies deemed 
appropriate by the examiner should be 
performed, including the veteran's blood 
pressure.  In particular, testing should 
be conducted that will obtain the 
veteran's current ejection fraction and 
his METs workload.  The examiner is asked 
to report the veteran's ejection fraction 
and MET workload.  The examiner should 
indicate if there is evidence of left 
ventricular dysfunction and indicate 
whether the veteran has had episodes of 
acute congestive heart failure in the 
past year, or chronic congestive heart 
failure.  The examiner should provide a 
rationale for all conclusions.

3.  Then the RO/AMC should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the appellant.  The case 
should then be returned to the Board if 
otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


